DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claim 1-5 in the reply filed on 04/24/2022 is acknowledged. Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberleitner (US 2010/0307222) in view of Srugo (US 2016/0346617).
Regarding claim 1, Oberleitner teaches a training system comprising:(a) one or more hand held targets (1) which record and transmit data unique to a user [0062].
Oberleitner fails to teach one or more wearable devices; and trainee log-in hardware installed in said target(s) and said wearable device(s). Srugo teaches a training system comprising a plurality of training devices (104) and wearable devices (118); and trainee log-in hardware installed in said training devices and said wearable device [0057-0058].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Oberleitner by providing the trainee log-in hardware taught by Srugo in order to allow data to be associated with a particular user.
Regarding claim 2, Oberleitner in view of Srugo teaches said trainee log-in hardware includes near field contact (NFC) hardware (Srugo [0057-0058]).
Regarding claims 3-4, Oberleitner in view of Srugo teaches active or passive NFC hardware is installed in said target(s) and active or passive NFC hardware is installed in wearable device(s) (Srugo [0048].
Regarding claim 5, Oberleitner teaches said target(s) comprise communication hardware that opens a channel of communication to an external data processing device [0062].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784